PD-0480-15
                                                                                    COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                  Transmitted 7/23/2015 11:15:06 AM
July 23, 2015                                                                       Accepted 7/23/2015 11:26:18 AM
                            IN THE TEXAS COURT OF CRIMINAL                APPEALS                    ABEL ACOSTA
                                                                                                             CLERK
                                         AUSTIN, TEXAS

   JOSHUA LONDON                                        §
                                                        §
   VS.                                                  §           CASE NO. PD 480-15
                                                        §
   THE STATE OF TEXAS                                   §

                      MOTION FOR EXTENSION OF TIME TO FILE BRIEF

   TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

                NOW COMES, the appellant, Joshua London, by and through his assistant public

   defender Jani J. Maselli Wood, and respectfully moves the Court to grant an extension of time

   to file the brief in this case and in support would show the Court the following:

                                                        I.

                The petition for discretionary for review was filed with this Court on May 1, 2015.

   Review was granted on June 24, 2015.

                                                        II.

                The brief is due on July 24, 2015. Counsel is requesting an additional two weeks to finish

   this brief, until August 7, 2015.

                                                       III.

                The request is based upon the following:

                Briefs/PDR’s filed:

   7/15/2015 - Brief in Shaun Briggs v. State, 01-15-00269-CR;

   7/14/2013 - PDR in Gregorio Guerrero v. State, PD 0665-15, 0666-15;

   7/13/2015 - PDR in Kenneth McAfee v. State, PD 0667-15;
7/2/2015 - Reply brief filed in Mary Kuol v. State, 14-14-01008-CR;

6/28/2015 - Brief filed in Marcus Lewis v. State, 14-14-00779-CR;

       Motion for Rehearing Due

7/23/2015 - Motion for Rehearing to CCA in Peraza v. State, PD 0100-15, 0101-15;

                                            IV.

       This request is not made to delay the proceedings but to ensure London is effectively

represented.

       WHEREFORE, PREMISES CONSIDERED, appellant respectfully prays that this

Court grant this motion and set a due date for Mr. London’s brief on August 7, 2015.

                                          Respectfully submitted,


                                          ALEXANDER BUNIN
                                          Chief Public Defender
                                          Harris County Texas

                                          Jani J Maselli Wood
                                          ___________________________________
                                          JANI J. MASELLI WOOD
                                          Assistant Public Defender
                                          State Bar No. 00791195
                                          1201 Franklin Street, 13th Floor
                                          Houston, TX 77002
                                          (713) 274-6721
                                          Attorney for Appellant,
                                          Joshua London




                                            -2-
                              CERTIFICATE OF SERVICE

Pursuant to Tex. R. App. Proc. 9.5, this certifies that on July 23, 2015, a copy of the

foregoing was emailed to Lisa McMinn, State Prosecuting Attorney, and the Harris

County District Attorney’s Office through texfile.com at the following address:

Eric Kugler
Assistant District Attorney
1201 Franklin Street, 6th Floor
Houston, TX 77002
kugler_eric@dao.hctx.net

Lisa McMinn
Lisa.McMinn@SPA.texas.gov

                                Jani Maselli Wood
                          _________________________________
                          JANI J. MASELLI WOOD




                                          -3-
-4-